 Case 1:19-cr-00020-LEW Document 40 Filed 06/02/21 Page 1 of 2                PageID #: 40




                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


UNITED STATES OF AMERICA                  )
                                          )
       vs.                                )       Case No. 1:19-cr-00020-LEW
                                          )
DESTINY ALTON,                            )
                                          )
       Defendant                          )

      ORDER ON DEFENDANT’S MOTION FOR TEMPORARY RELEASE

       Defendant has moved for an order of temporary release to attend her niece’s

funeral in St. Albans, Maine. Defendant’s one-paragraph motion does not explicate the

factors that the Court is required to consider. The Court having independently reviewed

Defendant’s presentence investigation report and given all reasonable inferences to be

drawn from her concise motion, denies the request.


18 U.S.C. § 3142(i) controls the resolution of this motion:

       The judicial officer may, by subsequent order, permit the temporary release of the
       person, in the custody of the United States marshal or another appropriate person,
       to the extent that the judicial officer determines such release to be necessary for
       preparation of the person's defense or for another compelling reason.

       Naturally, Defendant does not claim that the release to attend her niece’s funeral is

necessary for the preparation of her defense; therefore, the relevant question is whether it

is for “another compelling reason.”

       The death of a family member does not necessarily constitute a compelling reason

for temporary release. To the contrary, the death of family members though infrequent is
 Case 1:19-cr-00020-LEW Document 40 Filed 06/02/21 Page 2 of 2               PageID #: 41




inevitable. Moreover, any sliding-scale, interpretative creativity about what constitutes a

compelling reason that differs from this observation would have to be supported by other

circumstances. Some of those circumstances are present in Defendant’s request, such as

the short duration and close proximity of the temporary release. Still others militate

against granting the motion, such as Defendant’s profound history of substance abuse and

a criminal history that involves at least two violent encounters. In short, Defendant has

failed to meet her burden to demonstrate that she falls within the “compelling reason”

standard for release under 18 U.S.C. § 3142(i).

       The Court DENIES Defendant's Motion for Temporary Release (ECF No. 39).

SO ORDERED.

Dated this 2nd day of June, 2021.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE




                                             2
